Citation Nr: 0944540	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for periodontal disease 
for purposes of disability compensation.

2.  Entitlement to service connection for periodontal disease 
for purposes of VA outpatient treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 
1977.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana which denied a petition to reopen a 
claim for service connection for periodontal disease for 
disability compensation. 

Through a June 2009 Supplemental Statement of the Case 
(SSOC), the RO indicated as another issue on appeal a claim 
for service connection for periodontal disease for purpose of 
VA outpatient treatment. In this regard, applicable law 
provides that a claim for service connection for a dental 
disorder for compensation purposes must also be considered a 
claim for VA outpatient dental treatment.       See Mays v. 
Brown, 5 Vet. App. 302, 305 (1993).             

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned, a transcript of which is on file. 

The claim for service connection for periodontal disease for 
VA outpatient treatment is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.






FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied 
entitlement to service connection for periodontal disease for 
purpose of VA disability compensation.  Following notice of 
that decision, the Veteran did not perfect an appeal to the 
Board.

2.  Since that decision, additional evidence has not been 
received which relates to an unestablished fact necessary to 
substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2003 RO rating decision which denied service 
connection for periodontal disease for purposes of disability 
compensation is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated in March 2007 and 
November 2007, the RO notified the Veteran as to each element 
of satisfactory notice set forth under the Pelegrini II 
decision pertaining to the claim on appeal.  The March 2007 
letter explained the general criteria to establish claims for 
service connection, including the evidentiary criteria 
necessary to reopen a previously-denied claim for that 
benefit.  The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  In addition, the March 2007 VCAA notice letter 
provided a claim-specific definition of "new and material" 
evidence as required under the Kent decision. 

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
initial VCAA notice letter comported with the timing of 
notice requirement by having preceded issuance of the August 
2007 rating decision on appeal.  The November 2007 notice 
letter did not meet this requirement.  However, the Veteran 
has had an opportunity to respond to the relevant VCAA notice 
in advance of the June 2009 Supplemental SOC (SSOC) 
readjudicating the claim.  There is no indication of any 
further available evidence or information to be associated 
with the record.  The Veteran has therefore had the full 
opportunity to participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

With respect to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2009).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim. 



Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).                 In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995);        
38 C.F.R. § 3.310(b).

Applicable law and regulations further provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment under 38 C.F.R. § 
17.161.  See 38 C.F.R. § 3.381.  The rating agency will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service. 

In comparison, service-connected compensation for loss of 
teeth or other qualifying dental disorder generally requires 
that there have manifested loss of substance of body of 
maxilla or mandible, or of the soft tissue surrounding that 
region. 
See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision 
of the VA Rating Schedule pertaining to compensation for loss 
of teeth).

An April 2003 RO rating decision denied the Veteran's 
original claim for service connection for gingival 
hyperplasia, secondary to medication for service-connected 
petite mal seizures due to brain lesion, namely Dilantin.  
The basis for the denial of benefits was that by law, 
replaceable missing teeth and/or periodontal disease were not 
considered disabilities subject to compensation, unless there 
was evidence of bone loss.  See 38 C.F.R. § 4.150.  The 
Veteran filed a timely notice of disagreement (NOD) to 
commence the appeal process.  However, he did not then file a 
VA Form 9 (Substantive Appeal) in response to the RO's 
issuance of an August 2004 Statement of the Case (SOC).  
Hence, the April 2003 rating decision became final and 
binding on the merits.  See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.1103.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, 
although not its weight, is to be presumed.        Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. 
Brown,                    9 Vet. App. 273, 283 (1996).

The justification for the prior denial of benefits was the 
absence of a diagnosis of a dental disorder recognized as a 
compensable disability for VA compensation purposes.  To 
warrant reopening the claim there must exist competent 
evidence of a present compensable dental disability.  Having 
reviewed the newly-received evidence since the April 2003 
rating decision, the Board finds that this is not the case, 
and the Veteran's petition to reopen must be denied.  The 
record continues to show that the Veteran is claiming 
benefits for gingival hyperplasia, a form of periodontal 
disease for which compensation simply is not available 
without evidence of accompanying bone loss or soft tissue 
loss.  The Board's review of the newly-obtained evidence 
likewise does not demonstrate that the Veteran has a dental 
disorder that would qualify for receipt of compensation 
benefits. 

An additional item of evidence added to the record since the 
April 2003 rating decision consists of VA outpatient 
treatment records dated from September 2004 to June 2009.  A 
May 2007 report from a general practitioner indicates an 
assessment in part of gingival hyperplasia.  An October 2008 
neurological consultation indicates an assessment in part of 
seizure disorder, being controlled on Dilantin.  It was 
observed that long-term side effects of Dilantin usually 
involved osteopenia, cognitive decline, and gingival 
hyperplasia. While the Veteran had some concerns for gingival 
hyperplasia, he actually appeared to have gingival 
retraction.  The remainder of the VA outpatient records is 
absent mention of dental pathology.  Significantly, there is 
no mention of loss of bone substance from the mandible, 
maxilla, palate or otherwise that would indicate a 
potentially compensable disability from the evidence of 
record.  Thus, there is still no indication from the VA 
outpatient records of any compensable dental disability. 

There are several VA Compensation and Pension examination 
reports of record, including an April 2007 examination of the 
spinal cord, and April and October 2008 orthopedic 
examinations, each of which pertain to other claimed medical 
conditions apart from the diagnosis and treatment of a dental 
disability.  

Also of record is a copy of an August 1976 medical journal 
article discussing common side effects of taking Dilantin.  
One such identified side effect is listed as "pronounced 
gingival inflammatory response to plaque levels, associated 
in some instances with bone loss but without tooth 
attachment."  While the journal article identifies bone loss 
as a potential side effect of Dilantin, this hardly addresses 
what specifically occurred in the instant case.  See 
generally Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(holding that treatise evidence cannot simply provide 
speculative generic statements, but in order to support 
medical causation must discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion").  See also Timberlake v. Gober, 14 Vet. App. 122, 
130 (2000).  As indicated previously, the medical evaluation 
of the Veteran has shown gingival rescission, with no 
suggestion of underlying bone loss.  There is nothing the 
medical evidence points out, or for that matter which the 
Veteran alleges, to indicate the likelihood of a compensable 
dental disorder. 
The remaining evidence consists of the Veteran's own 
statements and testimony which recounts arguments similar to 
those previously raised, namely as to gingivitis with 
discomfort and intermittent bleeding from the gums.  For the 
reasons indicated, this does not constitute a recognized 
disability for VA compensation purposes. 
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  See also 
Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the 
presentation of new arguments based on evidence already of 
record as of the previous decision does not constitute new 
evidence).

Accordingly, new and material evidence has not been received 
to reopen the claim for service connection for a dental 
disorder for purpose of VA disability compensation.  38 
C.F.R. § 3.156.  As the criteria for new and material 
evidence to reopen the claim have not been met, the benefit-
of-the-doubt doctrine does not apply, and the petition to 
reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

The petition to reopen a claim for service connection for 
periodontal disease for purposes of disability compensation 
is denied.


REMAND

As previously indicated, 38 C.F.R. § 3.381 provides that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
under 38 C.F.R. § 17.161.

Access to outpatient dental services is available for those 
individuals having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability, and may be 
authorized for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  See 38 C.F.R. § 17.161(g).

There is present indication that the Veteran likely has some 
form of periodontal disease, alternately diagnosed as 
gingival hyperplasia, and later as involving gingival 
rescission.  He alleges that periodontal disease developed 
secondarily to his service-connected petit mal seizure 
disorder, based on the use of Dilantin to treat the 
underlying condition.  VA treatment records further reflect a 
more than 30 year history of taking Dilantin.  The Veteran 
himself has provided a medical journal article indicating 
gingival hyperplasia as a common side effect of Dilantin. 

Based upon the above, the Board finds that a VA medical 
examination is warranted to determine the current diagnosis 
of claimed periodontal disease, and whether this disorder has 
an actual association with a prolonged history of having 
taken Dilantin for a seizure disorder.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental 
examination.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
All indicated tests and studies should 
be performed, and all findings should be 
set forth in detail.  The VA examiner 
should initially provide a diagnosis 
with regard to claimed gingival 
hyperplasia.  The examiner should then 
opine whether the diagnosed disorder is 
at least as likely as not (50 percent or 
greater probability) etiologically 
related to the use of Dilantin to treat 
the Veteran's service-connected petit 
mal seizure disorder.  The examiner 
should consider both initial causation 
of periodontal disease by the medication 
taken for a service-connected seizure 
disorder, and the possibility that the 
Veteran's periodontal disease has been 
permanently aggravated by the same.  For 
purposes of this analysis, aggravation 
is defined as a permanent worsening of 
the nonservice-connected disability 
beyond that due to the natural disease 
process.

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.  The RO should then review the claims 
file.  If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective 
action should be undertaken before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the claim of service 
connection for periodontal disease for 
purposes of VA outpatient treatment, 
based upon all additional evidence 
received.  If the benefit sought on 
appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and 
afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


